 Case: 5:18-cv-00623-CHB Doc #: 24 Filed: 02/12/20 Page: 1 of 3 - Page ID#: 210




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION AT LEXINGTON

DAWN CRAWFORD, in her capacity
As Adminstratrix of the Estate of
Marc Crawford                                                                   PLAINTIFF


V.                                                         Civil Action No:
                                                           5:18-CV-0623-CHB


JOHN TILLEY, ET AL.                                                            DEFENDANTS



                                                ******

                            MOTION SEEKING EXTENSION OF TIME
                            TO RESPOND TO MOTIONS TO DISMISS

        Plaintiff, Dawn Crawford, in her capacity as Adminstratrix of the Estate of Marc Crawford

(“Plaintiff”), through counsel and pursuant to LR 7.1, hereby respectfully request the Court to allow

Plaintiff an additional 30 days, until March 13, 2020 to respond to the Motions to Dismiss filed by

Defendants Correct Care Solutions, LLC (filed on October 23, 2019) [DE 11]; Janice Garth, Kirstie

Proctor, and Sheridan Thomas (filed on November 25, 2019) [DE 20]; and James Erwin (filed on

January 3, 2020) [DE 21]. In further support of this Motion, Plaintiff state as follows:

        Counsel for Plaintiff Michael Barnett filed this action on November 26, 2018. Mr.

Barnett thereafter breached many of his professional, legal, and ethical obligations to the

Plaintiff when he failed to effectuate timely service upon the Defendants in this action, and

furthermore failed to respond in a timely manner to the Motions to Dismiss referenced, supra.

Mr. Barnett has not been permitted to withdraw as counsel from this case, and has been




                                                   1
 Case: 5:18-cv-00623-CHB Doc #: 24 Filed: 02/12/20 Page: 2 of 3 - Page ID#: 211



admonished by the Court for “filing an action he had no intention of advocating.” Undersigned

counsel has now entered an appearance in this matter, and will endeavor to ensure the case

moves forward in accordance with the applicable Rules of Procedure and further Orders of the

Court. Plaintiff requests additional time to respond to the Motions to Dismiss so that

undersigned counsel can familiarize herself with the litigation and respond accordingly to the

multiple Motions.

                                       CONCLUSION

       Based upon the foregoing, Plaintiff requests that she be given until March 13, 2020 to

respond to the Motions to Dismiss, [DE 11; DE 20; and DE 21] filed by Defendants.



                                                            Respectfully submitted,
                                                            /s/Jessica Winters
                                                            Jessica Winters,
                                                            The Winters Law Group LLC
                                                            432 S. Broadway, Suite 2B
                                                            Lexington, Kentucky 40508
                                                            (859) 619-2134
                                                            jessica@thewinterslawgroup.com

                                                            ATTORNEY FOR PLAINTIFF




                                                2
 Case: 5:18-cv-00623-CHB Doc #: 24 Filed: 02/12/20 Page: 3 of 3 - Page ID#: 212




                               CERTIFICATE OF SERVICE

       I hereby certify that on February 12, 2020, a copy of the foregoing Motion Seeking

Extension of Time To Respond To Motions To Dismiss was served electronically on all

parties of record in accordance with the method established under this Court’s CM/ECF

Administrative Procedures and Standing Order.


                                                          /s/Jessica Winters
                                                          Jessica Winters,
                                                          The Winters Law Group, LLC

                                                          ATTORNEY FOR PLAINTIFF




                                                3
